Citation Nr: 1607409	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  07-17 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a disability rating greater than 30 percent for degenerative disc disease of the lumbosacral spine.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due exclusively to service-connected degenerative disc disease of the lumbosacral spine on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from December 1959 to September 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied the Veteran's claim for a disability rating greater than 30 percent for degenerative disc disease of the lumbosacral spine.  The Veteran disagreed with this decision in October 2006.  He perfected a timely appeal in May 2007.  Although the Veteran initially requested a Travel Board hearing when he perfected a timely appeal in May 2007, he subsequently withdrew his hearing request in November 2008 correspondence.  See 38 C.F.R. § 20.704 (2015).

In September 2010 and in January and April 2013, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ).  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board remanded the Veteran's increased rating claim for degenerative disc disease of the lumbosacral spine for updated examinations in September 2010 and in January 2013.  Reports of the requested examinations have been associated with the Veteran's claims file.  The Board also inferred that it had jurisdiction over a TDIU claim under Rice in the April 2013 decision and remanded this claim to the AOJ.  The AOJ documented its efforts to comply with the Board's April 2013 remand instructions in the Veteran's claims file.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board denied the Veteran's increased rating claim for degenerative disc disease of the lumbosacral spine in April 2013.  Both the Veteran, through his attorney, and VA's Office of General Counsel, filed a Joint Motion for Partial Remand ("Joint Remand") with the United States Court of Appeals for Veterans Claims ("Court") requesting that the Board's April 2013 denial of an increased rating for degenerative disc disease of the lumbosacral spine be vacated and remanded.  The Court granted the Joint Motion in October 2013.

In July 2014, the Board remanded the Veteran's appeal to the AOJ.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The requested examination of the Veteran's spine occurred in July 2014 and appears to address the concerns raised in the Joint Motion.  The Veteran's TDIU claim also was referred to the Director, Compensation Service, for an administrative decision on the issue of whether he was entitled to a TDIU on an extraschedular basis.  See 38 C.F.R. § 4.16(b) (2015).  A copy of the August 2015 decision by the Director, Compensation Service, denying TDIU on an extraschedular basis has been associated with the Veteran's claims file.  The AOJ also attempted to obtain the Veteran's Social Security Administration (SSA) records and updated VA and private treatment records, documenting its efforts in the Veteran's claims file and associating any records obtained with the claims file.  See Stegall, 11 Vet. App. at 268; see also Dyment, 287 F.3d 1377.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The record evidence shows that the 30 percent rating currently assigned for the Veteran's service-connected degenerative disc disease of the lumbosacral spine has been in effect since June 24, 1985, and is protected from reduction.

2.  The record evidence shows that the Veteran's service-connected degenerative disc disease of the lumbosacral spine is manifested by, at worst, complaints of low back pain, forward flexion limited to 45 degrees, and arthritis.

3.  Service connection currently is in effect for degenerative disc disease of the lumbosacral spine, evaluated as 30 percent disabling effective June 24, 1985; the Veteran's combined disability evaluation for compensation is 30 percent effective June 24, 1985.

4.  The Veteran reported that he was forced to retire from his previous employment as a sheriff's deputy in January 1984 as a result of his service-connected degenerative disc disease of the lumbosacral spine and he has not worked since that time.

5.  The Veteran reported that he earned an associate's degree in police and science in approximately 1969 and a bachelor's degree in aviation in approximately 1971; he also reported that has not had any education or training since earning these degrees.

6.  The Veteran has been in receipt of Social Security benefits, to include disability benefits, for many years; unfortunately, these records were destroyed under a records retention schedule and could not be obtained by VA.

7.  The record evidence shows that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected degenerative disc disease of the lumbosacral spine.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 30 percent for degenerative disc disease of the lumbosacral spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.951(b), 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5295-5285 (effective before September 26, 2003); 38 C.F.R. § 4.71a, DCs 5242, 5243 (effective September 26, 2003).

2.  The criteria for entitlement to a TDIU on an extraschedular basis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.16(b) (2015).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  Given the favorable disposition of the action here with respect to the Veteran's extraschedular TDIU claim, which is not prejudicial to him, the Board need not assess VA's compliance with the VCAA with respect to this claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

With respect to the Veteran's increased rating claim for degenerative disc disease of the lumbosacral spine, the Board notes that, in a letter issued in May 2006, VA notified the Veteran of the information and evidence needed to substantiate and complete this claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the Veteran to submit medical evidence showing that his degenerative disc disease of the lumbosacral spine had worsened.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board is aware of the decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) in which the Court held that, for an increased-compensation claim, § 5103(a) requires, at a minimum, VA notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Veteran was provided with appropriate Vazquez-Flores notice in September 2008.

As will be explained below in greater detail, the evidence does not support granting an increased rating for degenerative disc disease of the lumbosacral spine.  Because the Veteran was fully informed of the evidence needed to substantiate this claim, any failure of the AOJ to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, all appropriate notice was issued prior to the currently appealed rating decision; thus, this notice was timely.  Because the Veteran's increased rating claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot and there can be no failure to notify the Veteran.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328. 

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the AOJ and the Board, although he declined to do so.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's electronic paperless claims files in Virtual VA and in Veterans Benefits Management System (VBMS) have been reviewed.  Following a request from the AOJ for the Veteran's complete SSA records, SSA responded in October 2014 that these records had been destroyed pursuant to a records retention schedule and were no longer available for review.

The Veteran also has been provided with VA examinations which address the current nature and severity of his degenerative disc disease of the lumbosacral spine.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The most recent VA examination in July 2014 specifically addressed the concerns raised by the JMR that the Board had not evaluated the Veteran's entitlement to separate disability ratings for neurological abnormalities associated with his service-connected degenerative disc disease of the lumbosacral spine.  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the increased rating claim adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Increased Rating Claim

The Veteran contends that his service-connected degenerative disc disease of the lumbosacral spine is more disabling than currently evaluated.  He and his attorney essentially contend that this disability results in additional neurological abnormalities (such as bowel or bladder impairment) which merit separate ratings.

Laws and Regulations

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The Veteran's service-connected degenerative disc disease of the lumbosacral spine currently is evaluated as 30 percent disabling effective June 24, 1985, by analogy to 38 C.F.R. § 4.71a, DC 5243.  See 38 C.F.R. § 4.71a, DC 5243 (2015).  Historically, a Board decision dated in September 1986 assigned a 30 percent rating for the Veteran's service-connected degenerative disc disease of the lumbosacral spine by combining a 20 percent rating under the former DC 5292 (limitation of motion of lumbar spine) with a 10 percent rating under the former DC 5295 (lumbosacral strain).  A rating decision dated in October 1986 implemented the Board's decision and assigned a 30 percent rating effective June 24, 1985, under DC 5295-5285 for the Veteran's service-connected degenerative disc disease of the lumbosacral spine.  See 38 C.F.R. § 4.71a, DC 5295-5285 (effective prior to September 26, 2003).  The 30 percent rating has been in effect since that time.  Under the laws administered by VA, a disability rating that has been continuously rated at or above a certain percentage for at least 20 years is a protected rating.  A protected rating cannot be reduced, let alone eliminated, absent a showing of fraud. 38 U.S.C.A. § 110 (West 2014); 38 C.F.R. § 3.951 (2015).

Effective September 26, 2003, VA revised the criteria for rating general diseases and injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  Disabilities and injuries of the spine currently are evaluated under 38 C.F.R. § 4.71a, DCs 5235 through 5243.  If the revised criteria (effective from September 26, 2003) are favorable to the Veteran, then such criteria can be applied only for the period from and after the effective date of the regulatory change.  The Veteran gets the benefit of having the former criteria (in effect prior to September 26, 2003) applied for the period prior and after the change was made, however.  See VAOPGCPREC 3-2000, 65 Fed. Reg. 33,422 (2000); see also DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

With respect to the Veteran's service-connected degenerative disc disease of the lumbosacral spine, a 10 percent rating is assigned under the former DC 5295 for characteristic pain on motion.  A 20 percent rating is assigned for muscle spasm on extreme forward bending and unilateral loss of lumbar spine motion in a standing position.  A 40 percent rating is assigned for severe lumbosacral strain with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space, or some of the above symptoms with abnormal mobility on forced motion.  See 38 C.F.R. §§ 4.71a, DC 5295 (effective prior to September 26, 2003).  A minimum 60 percent rating is assigned under DC 5285 for residuals of vertebra fracture without spinal cord involvement or abnormal mobility requiring a neck brace (jury mast).  A maximum 100 percent is assigned under DC 5285 for residuals of a vertebra fracture with spinal cord involvement, bedridden, or requiring long leg casts.  See 38 C.F.R. § 4.71a, DC 5285 (effective prior to September 26, 2003).  And, under the former DC 5292, a 10 percent rating is assigned for slight limitation of motion of the lumbar segment of the spine.  A 20 percent rating is assigned for moderate limitation of motion of the lumbar segment of the spine.  A maximum 40 percent rating is assigned for severe limitation of motion of the lumbar segment of the spine.  See 38 C.F.R. § 4.71a, DC 5292 (effective prior to September 26, 2003).

Effective September 26, 2003, all rating criteria applicable to the diseases and injuries of the spine under 38 C.F.R. § 4.71a were amended.  See 68 Fed. Reg. 51,454 (August 27, 2003) codified at 38 C.F.R. § 4.71a, DC's 5235 to 5243 (2004).  The amendment changed the diagnostic code numbers used for all spine disabilities and instituted the use of a General Rating Formula for diseases and injuries of the spine for the new DC's 5235 to 5243.  The Board notes that there is no 30 percent rating available under the revised DCs 5242 or 5243 for lumbosacral spine disabilities.  Under DC 5242, a 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A maximum 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  Note (1) to the General Rating Formula explains that any associated neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately under an appropriate DC.  See 38 C.F.R. § 4.71a, DC 5242 and Note (1) (effective September 26, 2003).  Under DC 5243, a 40 percent rating is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A maximum 60 percent rating is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note (1) to DC 5243 defines an incapacitating episode of intervertebral disc syndrome as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71, DC 5243 and Note (1) (effective September 26, 2003).

The words "slight," "mild," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 .  It also should be noted that use of terminology such as "severe" by VA examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  Although the criteria under DCs 5290 through 5292 were less defined than the current criteria, guidance can be obtained from the amended regulations.  In adopting specific ranges of motions to define what is normal, VA stated that the ranges of motions were based on the American Medical Association Guides to the Evaluation of Permanent Impairment, 2nd ed., (1984), which is the last edition of the Guides that measured range of motion of the spine using a goniometer.  See Supplementary Information, 67 Fed. Reg. 56,509 (Sept. 4, 2002).  In other words, even though the pre-2003 regulations did not define normal range of motion for the spine, the current definition is based on medical guidelines in existence since 1984, and thus the Board can consider the current ranges of motion as guidance to rating spine disabilities under the old criteria.

In Johnson, the Federal Circuit held that 38 C.F.R. § 3.321 required consideration of whether a Veteran is entitled to referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating based on the impact of his or her service-connected disabilities, individually or collectively, on the Veteran's "average earning capacity impairment" due to such factors as marked interference with employment or frequent periods of hospitalization.  See Johnson v. McDonald, 762 F.3d 1362 (2014); see also 38 C.F.R. § 3.321(b)(1).  As is explained below in greater detail, following a review of the record evidence, the Board concludes that the symptomatology experienced by the Veteran as a result of his service-connected disabilities, individually or collectively, does not merit referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating.  In other words, the record evidence does not indicate that the Veteran's service-connected disabilities, individually or collectively, show marked interference with employment or frequent periods of hospitalization or otherwise indicate that the symptomatology associated with them is not contemplated within the relevant rating criteria found in the Rating Schedule.

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim for a disability rating greater than 30 percent for degenerative disc disease of the lumbosacral spine.  The Board again notes that, because the current 30 percent rating is a protected rating under VA laws and regulations, it cannot be reduced without a showing of fraud (and there has been no assertion or showing of fraud in this appeal).  See 38 U.S.C.A. § 110 (West 2014); 38 C.F.R. § 3.951 (2015).  The record evidence does not indicate that the Veteran's service-connected degenerative disc disease of the lumbosacral spine has worsened such that an increased rating is warranted under either the former or revised rating criteria.  It shows instead that this disability is manifested by, at worst, complaints of low back pain, forward flexion limited to 45 degrees, and arthritis (as seen on VA examination in March 2015).  For example, on VA examination in July 2006, the Veteran's complaints included daily giving way of his back, constant low back pain, an inability to sit more than 10 minutes, difficulty sleeping, and pain radiating down to his toes.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran denied any bowel or bladder incontinence "but does have numbness and tingling into the legs."  He denied experiencing any flare-ups of pain "stating that the pain is extremely continuous and that he is extremely limited because of lack of mobility and pain."  He reported that, while driving, he had to stop frequently due to back pain.  His back and leg pain also disrupted his sleep.  Physical examination showed a severely antalgic gait with walking forward flexed approximately 5 degrees and standing at forward flexion of 5-7 degrees, tenderness to palpation with notable paravertebral spasms, lack of normal spine lordosis, normal deep tendon reflexes, straight leg raising to 10 degrees with pain.  Range of motion testing showed forward flexion to 60 degrees with pain with an additional loss of 3 degrees due to the DeLuca factors.  X-rays showed no acute process.  The diagnosis was degenerative disc disease of the lumbar spine.

On VA spine examination in October 2010, the Veteran's complaints included occasional giving way of his back, increased low back pain, and severe flare-ups lasting 1-2 days.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran denied any bowel or bladder dysfunction although he reported increased urinary frequency which the VA examiner found to be unrelated to his spine problems.  Physical examination showed no incapacitating episodes of spine disease, an antalgic gait, lumbar flattening, no spine ankylosis, muscle spasm not sufficient to result in guarding or an abnormal spinal contour, pain on motion, weakness, normal reflexes and muscle tone, and no muscle atrophy.  Range of motion testing showed forward flexion to 71 degrees with pain and no additional limitation of motion on repetitive testing.  X-rays showed degenerative changes.  The Veteran had lost 10 percent of vertebral height at L3 due to a vertebral fracture.  The diagnoses included degenerative disc disease of the lumbar spine and status-post fracture of L3 with vertebral body deformity.  

On VA spine examination in June 2011, the Veteran's complaints included constant daily low back pain with radiating sharp pain down both thighs and low back pain flare-ups a few times a month lasting from several hours to 2-3 days.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran denied any bowel or bladder problems although he reported nocturia 2 times per night, numbness, paresthesias, leg/foot weakness, falls, and unsteadiness.  The VA examiner stated that these reported problems were not unrelated to the Veteran's spine problems.  Physical examination showed an antalgic gait with short, small steps, pelvis tilted to the left, normal head position and symmetry, lumbar flattening, no spine ankylosis, muscle spasms of the bilateral thoracolumbar sacrospinalis, no incapacitating episodes of spine disease, normal reflexes, sensation, and muscle tone, 5/5 motor strength, no muscle atrophy, and no indications of bowel or bladder impairment due to intervertebral disc syndrome.  Range of motion testing showed forward flexion to 62 degrees and additional limitation of motion due to lack of endurance due to reduced lateral movements.  X-rays of the lumbar spine showed no evidence of fracture and degenerative changes.  The diagnoses included intervertebral disc syndrome, degenerative joint disease/degenerative disc disease of the lumbar spine, and status-post minimal compression of L2-L3.

On VA back (thoracolumbar spine) conditions Disability Benefits Questionnaire (DBQ) in March 2015, the Veteran's complaints included increased low back pain without radiculopathy.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran experienced flare-ups of low back pain 3-4 times per year.  Physical examination showed no guarding or muscle spasm, 4/5 motor strength in the hips and knees but otherwise 5/5 motor strength, normal sensation, negative straight leg raising, no other neurological abnormalities, and intervertebral disc syndrome.  Range of motion testing showed was to 45 degrees with pain and no additional limitation of motion on repetitive testing.  The Veteran used a cane for low back stability.  X-rays showed arthritis.  An magnetic resonance imaging (MRI) scan showed diffuse degenerative spondylosis.  The diagnoses included degenerative arthritis of the spine, degenerative disc disease, and intervertebral disc syndrome.

The record evidence does not show that the Veteran experiences severe limitation of motion of the lumbar spine (i.e., a 40 percent rating under the former DC 5292), residuals of vertebra fracture without spinal cord involvement or abnormal mobility requiring a neck brace (jury mast) (i.e., a 60 percent rating under the former DC 5285), or severe lumbosacral strain with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space, or some of the above symptoms with abnormal mobility on forced motion (i.e., a 40 percent rating under the former DC 5295).  The Board acknowledges the Veteran's complaints of increased low back pain and range of motion testing results demonstrating limited motion of the lumbosacral spine with pain.  These results do not support the assignment of an increased rating under the former rating criteria for evaluating spine disabilities either before or after the revised rating criteria were effective, however.  See 38 C.F.R. §§ 4.71a, DC 5285, 5292, and 5295 (effective prior to September 26, 2003).  Nor does the record evidence supporting assigning an increased rating for the Veteran's service-connected degenerative disc disease of the lumbosacral spine after the effective date of the revised rating criteria for evaluating spine disabilities.  The Veteran's service-connected degenerative disc disease of the lumbosacral spine is not manifested by forward flexion of the thoracolumbar spine limited to 30 degrees or less or ankylosis (whether favorable or unfavorable) of the entire thoracolumbar spine or the entire spine (i.e., at least a 40 percent rating under the General Rating Formula).  See 38 C.F.R. §§ 4.71a, DCs 5242, 5243 (effective September 26, 2003).  The VA examination results clearly show that no spine ankylosis was present at any of these examinations.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, demonstrating his entitlement to a disability rating greater than 30 percent for his service-connected degenerative disc disease of the lumbosacral spine.  Thus, the Board finds that the criteria for a disability rating greater than 30 percent for degenerative disc disease of the lumbosacral spine are not met.

The Board recognizes that, in the Joint Motion, both parties criticized VA for not analyzing whether the Veteran was entitled to separate compensable ratings for radiculopathy associated with his service-connected degenerative disc disease of the lumbosacral spine.  The Board notes in this regard that, at the Veteran's October 2010, June 2011, and March 2015 VA examinations, the VA examiners specifically found that he did not experience any bowel or bladder dysfunction as a result of his service-connected degenerative disc disease of the lumbosacral spine.  Although the Veteran reported increased urinary frequency at his October 2010 VA examination, the VA examiner specifically noted that this complaint was unrelated to the Veteran's spine problems.  The Board acknowledges that, at the June 2011 VA examination, the Veteran reported experiencing nocturia twice a night, numbness, paresthesias, leg/foot weakness, falls, and unsteadiness.  The Board also acknowledges that, at this examination, the VA examiner found that these complaints were not unrelated to the Veteran's spine problems and no bowel or bladder impairment was present.  Despite what the Veteran reported at this examination, physical examination in June 2011 showed that his reflexes and sensation were normal and no bowel or bladder impairment was noted.  Thus, it seems reasonable to infer that the Veteran's subjective complaints of numbness, paresthesias, leg/foot weakness, falls, and unsteadiness were not supported by the objective evidence obtained at the June 2011 VA examination.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").  Having reviewed the totality of the record evidence, the Board concludes that the Veteran is not entitled to separate compensable ratings for radiculopathy associated with his service-connected degenerative disc disease of the lumbosacral spine.  

Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected degenerative disc disease of the lumbosacral spine.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluation assigned for the Veteran's service-connected degenerative disc disease of the lumbosacral spine is not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected degenerative disc disease of the lumbosacral spine.  This is especially true because the 30 percent rating currently assigned for the Veteran's degenerative disc disease of the lumbosacral spine effective June 24, 1985, contemplates moderate disability.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  It appears that the Veteran has been retired since approximately 1984, including throughout the pendency of this appeal.  He also has not been hospitalized at any time during the appeal period for treatment of his service-connected degenerative disc disease of the lumbosacral spine.  And, as outlined below, his TDIU claim is being granted on an extraschedular basis.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




Extraschedular TDIU Claim

The Veteran contends that he is entitled to a TDIU due exclusively to his service-connected degenerative disc disease of the lumbosacral spine on an extraschedular basis.  He specifically contends that he has been unable to work since the mid-1980's due to this service-connected disability.

Laws and Regulations

The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.

A Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).  

Where a Veteran is unemployable by reason of his or her service-connected disabilities, but they fail to meet the percentage standards set forth in § 4.16(a), TDIU claims should be submitted to the Director, C&P Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to TDIU on an extraschedular basis to the Director, C&P Service.  Bowling v. Principi, 15 Vet. App. 1 (2001).

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

In determining whether the Veteran is entitled to a TDIU, neither his nonservice-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Court has held that the central inquiry in determining whether a Veteran is entitled to a total rating based on individual unemployability is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  The test of individual unemployability is whether the Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.

Factual Background and Analysis

The Board finds that the evidence supports granting the Veteran's TDIU claim on an extraschedular basis.  The Veteran contends that his service-connected degenerative disc disease of the lumbosacral spine renders him unable to secure or follow a substantially gainful occupation, entitling him to a TDIU on an extraschedular basis.  As noted in the Introduction, service connection currently is in effect for degenerative disc disease of the lumbosacral spine, evaluated as 30 percent disabling effective June 24, 1985; the Veteran's combined disability evaluation for compensation is 30 percent effective June 24, 1985.  Although the Veteran currently does not meet the scheduler criteria for a TDIU, as noted elsewhere, a TDIU can be awarded on an extraschedular basis when a Veteran is unemployable by reason of his or service-connected disabilities but does not meet the percentage criteria for a scheduler TDIU.  See 38 C.F.R. §§ 4.16(a)-(b) (2015).  The Board previously referred this Veteran's extraschedular TDIU claim to the Director, Compensation Service, who denied it in an August 2015 administrative decision.  The Board notes that it is not bound by the August 2015 decision from the Director, Compensation Service, in determining the Veteran's entitlement to a TDIU on an extraschedular basis.  

The Veteran reported on a July 2014 VA Form 21-8940 that he was forced to retire from his previous employment as a sheriff's deputy in January 1984 as a result of his service-connected degenerative disc disease of the lumbosacral spine and has not worked since that time.  He also reported on this form that he earned an associate's degree in police and science in approximately 1969 and a bachelor's degree in aviation in approximately 1971 and had not had any education or training since earning these degrees.  The Board concedes that the Veteran has been in receipt of Social Security benefits, to include disability benefits, for many years; unfortunately, these records were destroyed under a records retention schedule and could not be obtained by VA when they were requested in October 2014.

Having reviewed the record evidence, the Board finds that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected degenerative disc disease of the lumbosacral spine.  For example, on VA examination in October 2010, the Veteran reported that he had been unemployed for many years after his back "quit."  The VA examiner concluded that the Veteran's service-connected degenerative disc disease of the lumbosacral spine would render him unable to perform any of his prior occupational activities.  This examiner also stated that the Veteran was unable to do any of the things that his wife wanted him to do and he could not walk to a chicken coop approximately 100 yards from his house or sit or walk for an extended period of time.  This examiner stated further that, as a result of his service-connected degenerative disc disease of the lumbosacral spine, the Veteran would have decreased mobility, problems with lifting and carrying, lack of stamina, weakness or fatigue, and pain.  On VA examination in June 2011, the VA examiner noted that the Veteran's service-connected degenerative disc disease of the lumbosacral spine had "[c]aused him to retire early" in 1984 from his prior employment as a sheriff's deputy.  Finally, following VA back (thoracolumbar spine) conditions DBQ in March 2015, the VA examiner stated that the Veteran's service-connected degenerative disc disease of the lumbosacral spine rendered him unable to bring in groceries or maintain the grounds of his home.  

The Board also finds that the August 2015 decision by the Director, Compensation Service, is less than probative on the issue of whether the Veteran is entitled to a TDIU on an extraschedular basis.  In his August 2015 decision, the Director, Compensation Service, found that the evidence did not indicate that the Veteran's service-connected disability "prevents all work."  The Board observes in this regard that this is not the standard for determining entitlement to a TDIU, including on an extraschedular basis.  See 38 C.F.R. §§ 4.16(a)-(b) (2015).   The Board next observes that the Director, Compensation Service, seemed overly concerned in the August 2015 decision with the Veteran's more recent outpatient treatment records indicating increased (or potentially excessive) alcohol intake.  The consumption of alcohol by a Veteran (even to excess) is not generally a concern for VA when evaluating entitlement to a TDIU.  And the focus in evaluating this Veteran's entitlement to a TDIU should be whether his service-connected degenerative disc disease of the lumbosacral spine (the only disability for which service connection is in effect) renders him unable to secure or follow a substantially gainful occupation and not whether he might be drinking alcohol (even to excess).  Id.  Finally, the Board notes that the Director, Compensation Service, specifically referred to the Veteran's multiple non-service-connected disabilities in the August 2015 decision, suggesting that consideration of these disabilities may have influenced the denial of the Veteran's extraschedular TDIU claim in direct violation of Van Hoose.  See Van Hoose, 4 Vet. App. at 361.  For these reasons, the Board concludes that the August 2015 decision by Director, Compensation Service, is not probative on the issue of whether the Veteran is entitled to a TDIU on an extraschedular basis.

In summary, the Veteran has asserted consistently in lay statements that he has been unable to work at least since 1984 as a result of his service-connected degenerative disc disease of the lumbosacral spine.  The record evidence demonstrates that the Veteran's service-connected degenerative disc disease of the lumbosacral spine precluded his employability even though he does not meet the scheduler criteria for a TDIU.  Accordingly, the Board finds that the criteria for a TDIU have been met on an extraschedular basis.  See 38 C.F.R. § 4.16(b) (2015).


ORDER

Entitlement to a disability rating greater than 30 percent for degenerative disc disease of the lumbosacral spine is denied.

Entitlement to a TDIU due exclusively to service-connected degenerative disc disease of the lumbosacral spine on an extraschedular basis is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


